In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Henry, J.), dated June 15, 1999, which granted the plaintiffs’ motion for partial summary judgment on the issue of liability.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination in the companion appeal {see, Betheil-Spitz v Linares, 276 AD2d 732 [decided herewith]). Sullivan, J. P., S. Miller, H. Miller and Smith, JJ., concur.